Filed 12/03/19                                       Case 19-14823                                                     Doc 11




     EDC.006−625     Order on Extension of Deadline to File Missing Documents and Extension of Time for Dismissal of
     Case (v.3.14)


                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF CALIFORNIA


                    ORDER ON EXTENSION OF DEADLINE TO FILE
         MISSING DOCUMENTS AND EXTENSION OF TIME FOR DISMISSAL OF CASE

     In re
     Glenn W. Bever                                                                           Case Number
     466 W Tenaya Ave
     Clovis, CA 93612                                                                   19−14823 − B − 13
                                                                     Debtor(s).



     The court has reviewed the Debtor(s) ex parte motion to extend time to file certain missing case related
     documents filed with this court on 12/2/19 (the "Ex Parte Motion"). The case trustee and the U.S. Trustee
     have been given electronic notice of the Ex Parte Motion as required by FRBP 1007(c) and no objection
     has been filed.

     The court's Notice of Incomplete Filing and Notice of Intent to Dismiss Case If Documents Are Not Timely
     Filed (the "NOID") required the missing documents to be filed with the court not later than 12/3/19. Based
     on the Ex Parte Motion, and good cause appearing,

     [ X ] GRANTED.
          IT IS ORDERED that the time set forth in the NOID for the Debtor(s) to file the required missing
          documents shall be extended until 12/17/19.

         The Debtor(s) is (are) responsible to give timely notice of commencement of the case, and of all
         deadlines, to all creditors not included on the original master address list. The Debtor(s) shall file a
         proof of service showing that all creditors were served with said notice not later than five (5) court days
         after the Missing Documents are filed.

         IT IS FURTHER ORDERED (chapter 13 only) that the Debtor(s) is (are) also responsible to serve the
         Chapter 13 plan with a motion for confirmation and set that matter for hearing in compliance with Local
         Rule 3015−1(c)(3) .

         IT IS FURTHER ORDERED that the clerk of the court shall dismiss this case pursuant to the NOID
         without further notice if the Debtor(s) does (do) not file the Missing Documents by the extended date
         set forth above.

         IT IS FURTHER ORDERED that no further extensions of time to file the Missing Documents will be
         granted by ex parte application. In all other respects, the NOID shall remain applicable.

     [   ] DENIED.


                 Dec 03, 2019
Filed 12/03/19                                 Case 19-14823                                             Doc 11


    This document does not constitute a certificate of service. The parties listed below will be served a
    separate copy of the attached Order on Extension of Deadline to File Missing Documents and Extension of
    Time for Dismissal of Case.


     Glenn W. Bever
    466 W Tenaya Ave
    Clovis, CA 93612


    Michael H. Meyer
    PO Box 28950
    Fresno, CA 93729−8950
